United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                                 July 26, 2007
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 06-30020



               BERNICE LOUISE SPENCER, Individually
       and on behalf of Shadow Spencer and Raevyn Spencer,

                                                Plaintiff - Appellant,

                                 vs.

           JACK STATON, Individually and in his official
        capacity; DEWAYNE BRUMLEY, Individually and in his
      official capacity; GUFFEY LYNN PATTISON, Individually
                   and in his official capacity,

                                            Defendants - Appellees.



      Appeal from the United States District Court for the
                  Western District of Louisiana



                      ON PETITION FOR REHEARING

Before JONES, Chief Judge, and DAVIS and GARZA, Circuit Judges.

PER CURIAM:

          IT IS ORDERED that the petition for rehearing is granted

in part as follows:

          The portion of the panel opinion discussing appellants’

state law claims for false arrest and imprisonment is withdrawn,

and these claims will be remanded to the district court for

consideration in the first instance.
            The second sentence of the opinion is amended to conform

with this disposition.

            The concluding paragraph of the opinion is also amended

to state:

            For   these   reasons,   we   REVERSE   the   district   court’s

summary judgment for Detectives Staton and Brumley on the Malley

claim and on the state law false arrest and imprisonment claims,

AFFIRM for Sheriff Pattison and REMAND for further proceedings. We

express no opinion on whether, at trial, Spencer or the detectives

will prevail in their respective contentions.

            REVERSED IN PART; AFFIRMED IN PART; AND REMANDED.




                                     2